DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              V.M., the father,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES, and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D20-222

                               [July 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose Izquierdo, Judge; L.T. Case No. 17-002898CJ DP.

  V.M., Hollywood, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.